Citation Nr: 0001762	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-49 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to November 24, 1988 
for the grant of a total disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949 and from November 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In unappealed decisions dated in December 1984, May 1989, 
and January 1990, the RO denied claims for entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).

3.  The veteran filed a claim to reopen entitlement to TDIU 
on June 11, 1990.

4.  In unappealed decisions dated February 1987, and March 
and May 1987, the Board and the RO respectively denied 
service connection for a right leg disability, including the 
right knee, right ankle, and amputation of the right lower 
extremity.

5.  The veteran filed a claim to reopen service connection 
for a right leg disability on February 18, 1988.

6.  In August 1990, the RO granted the veteran's claim for 
TDIU effective from March 6, 1989.

7.  In December 1992, the RO granted service connection for a 
right lower extremity amputation and assigned a 100 percent 
evaluation effective from January 18, 1991.

8.  In December 1993, the RO granted a total disability 
evaluation effective from November 24, 1988.


CONCLUSION OF LAW

The requirements for an effective date of February 18, 1988 
for a grant of a total disability evaluation have been met.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that he is entitled to a total 
disability evaluation effective from 1984 because he was 
totally disabled due to his service-connected disabilities at 
that time, or, in the alternative, his right leg disability 
should have been evaluated at 100 percent since that time.  
As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (1999); Servello v. Derwinski, 3 Vet.App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 3 
Vet.App. 129, 134 (1992).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(1999).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (1999).

The record shows that the veteran initially claimed 
entitlement to TDIU in September 1984.  A rating decision 
issued in December 1984 denied the veteran's claim of 
entitlement to TDIU.  The veteran subsequently submitted 
claims for TDIU in February and December 1989.  These claims 
were also denied by the RO.  As the veteran did not appeal 
those rating decisions, those decisions became final.  
38 C.F.R. § 20.302(b) (1999).

The veteran again requested entitlement to TDIU on June 11, 
1990.  In a rating decision issued in August 1990, the RO 
granted TDIU effective from March 1989.  A subsequent rating 
decision issued in December 1992 granted the veteran a total 
disability evaluation effective from November 24, 1988.

As the veteran's reopened claim for TDIU was received by the 
RO on June 11, 1990, that date constitutes the earliest 
possible effective date for an award of a total disability 
evaluation based upon a finding of individual 
unemployability.  See 38 C.F.R. § 3.400(r) (1999).  As the RO 
has already granted the veteran a total disability evaluation 
effective from November 24, 1988, an award of TDIU from June 
1990 would provide no additional benefit to the veteran.

In the alternative, the veteran may be entitled to a earlier 
effective date based upon the schedular evaluation of his 
right leg disability.  The record shows that the veteran 
initially filed a claim for service connection of the right 
ankle in January 1985.  In April 1986, the veteran also 
requested service connection for osteoarthritis of the right 
knee and dystrophy of the right leg.  The RO denied service 
connection for these disabilities and the veteran thereafter 
filed a timely substantive appeal.  The Board issued a 
decision in February 1987 which denied service connection for 
a right knee disability, dystrophy of the right leg, or 
benefits for a right ankle disability.  As the veteran did 
not appeal this decision, it became final.

In October 1986, the veteran claimed entitlement to service 
connection for loss of use of the right foot, and in March 
1987, he claimed entitlement to service connection for a 
right lower extremity amputation.  These claims were denied 
by the RO in March and May 1987 respectively.  The veteran 
did not appeal these denials and they became final.  See 
38 C.F.R. § 20.302(b) (1999).  On February 18, 1988, the 
veteran again claimed service connection for right knee and 
ankle disabilities and the resulting right lower extremity 
amputation.  The RO again denied entitlement to service 
connection for the right lower extremity amputation in 
October 1988.  The veteran filed a timely substantive appeal 
and the Board issued a decision in July 1991 which upheld the 
RO's denial of service connection.

However, an Order of Reconsideration of the Board's decision 
was issued in January 1992 and the Board subsequently issued 
a Remand in April 1992.  Thereafter, in December 1992, the RO 
granted service connection for the right lower extremity 
amputation and assigned a 100 percent evaluation for right 
below-the-knee amputation due to post-traumatic unilateral 
arterial disease with loss of use of left foot due to thermal 
injury with recurrent blebs and blisters effective from 
January 1991.  A subsequent rating decision provided for an 
earlier effective date of November 24, 1988.

Based upon the foregoing facts, the Board concludes that the 
earliest possible effective date for assignment of a total 
disability evaluation is February 18, 1988, the date of 
receipt of the veteran's reopened claim for entitlement to 
service connection for right knee and ankle disabilities and 
the resulting right lower extremity amputation.  The Board 
recognizes that the veteran contends that his disability was 
completely disabling prior to that date.  However, the law 
requires that the Board assign an effective date which is the 
later of the date entitlement arose or date of receipt of the 
claim.  The Board also observes that the veteran filed claims 
related to his right leg disability beginning in January 
1985.  However, as he did not appeal any of those claims, 
they became final, and the Board must rely upon the date of 
the reopened claim for assignment of an effective date.  
Accordingly, an effective date of February 18, 1988 for a 
total disability evaluation is granted.


ORDER

An effective date of February 18, 1988 for the grant of a 
total disability evaluation is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

